Citation Nr: 0701093	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-41 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 30 percent for service-
connected depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1978 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In December 2005, the veteran appeared before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

The symptoms of depression produce occupational and social 
impairment with reduced reliability and productivity under 
the criteria of Diagnostic Code 9434 for a 50 percent rating. 


CONCLUSION OF LAW

The schedular criteria for 50 percent rating for service-
connected depression have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran with pre-adjudication VCAA notice 
by letter, dated in May 2004.  The notice included the type 
of evidence needed to substantiate the claim, namely, 
evidence that the disability had increased in severity.  The 
veteran was informed that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or authorization VA to obtain such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  The notice included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of  VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 


18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the degree of disability is the 
issue on appeal, the RO was required by law to provide notice 
of the rating criteria, which was accomplished.  At this 
stage of the appeal, there is no possibility of any prejudice 
to the veteran with respect to any such defect in the VCAA 
notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran has had VA 
examinations in June 2004 and in May 2005 to evaluate the 
severity of his service-connected depression.  In addition, 
records from the VA Medical Center (VAMC) in Columbia, South 
Carolina, have been obtained and associated with the claims 
file.  As there is no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been fulfilled.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Criteria 

In a rating decision, dated in March 2003, the RO granted 
service connection for depression as secondary to service-
connected left shoulder disability and assigned a 30 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434. 

In May 2004, the veteran filed his current claim for 
increase. 

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Under the rating criteria, major depressive disorder is 
evaluated under a general rating formula for mental 
disorders.  38 C.F.R. § 4.130, DC 9434. 

The criteria for the next higher rating, 50 percent, are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereo-typed speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Carpenter v. 
Brown, 8 Vet. App. 240, 242- 244 (1995).

Factual Background 

On VA examination in June 2004, the veteran complained of 
difficulty focusing and or irritability.  He stated that he 
was currently unable to perform the job to his satisfaction.  
On examination, the veteran was alert and oriented.  His 
affect was blunted but his insight was adequate and he 
demonstrated adequate attention.  The examiner found the 
veteran to be logical and goal oriented, but he had 
difficulties with concentration, irritability, and mild 
anhedonia.  The veteran denied social withdrawal or suicidal 
or homicidal ideation.  He did state that he had panic 
attacks several times a week but the symptoms were improving.  
There was no evidence of thought disorder or pressured 
speech.  The examiner stated the veteran was experiencing a 
moderate degree of impairment in the occupational setting.  
The global assessment of functioning (GAF) score was 55.

On VA examination in May 2005, the veteran complained of 
experiencing anger and irritability as well as panic attacks 
four to five times a week.  He stated he was working as a 
carpenter and reported that, when he becomes anxious, he is 
able to leave his job and take time off without 
repercussions.  On examination, his affect was blunted.  He 
was oriented.  His speech was low, but clear, coherent, and 
goal-oriented.  Short and long term memories were within 
normal limits.  His concentration was good and there was no 
evidence of thought or perceptual disturbance. The examiner 
estimated the veteran's level of disability to be moderate.  
The GAF score was 50.  

Also of record is statement, dated in December 2005, from VA 
mental health professionals, who have been treating the 
veteran.  In the statement, it was reported that the veteran 
was closely monitored by staff for concerns of ongoing 
unpredictable behavior as it relates to posing a danger to 
himself or others.  It was stated the veteran often 
experiences disorientation and anxiety attacks at least two 
to three times a week with depression, insomnia, and 
obsessive compulsive behavior, such as frequently checking 
doors, locks, and windows.  It was also stated that the 
veteran was unable to establish and maintain effective 
relationships with others due to issues of trust, paranoia, 
and an overall belief that other people dislike him.  It was 
stated that the veteran had severe impairment in both 
occupational and social functioning with an overall decline 
over the past year in his productivity and his being a 
carpenter and locksmith.  

VA records, dated from February 2003 to November 2004, 
document that the veteran was seen for symptoms of 
depression, anxiety, and self-esteem fluctuate in severity 
that caused problems at work.  The GAF scores were in the 
range of 50 to 55.

Analysis

As for the specifically enumerated symptomatology 
contemplated for a 50 percent rating under DC 9434, the 
record shows that the veteran has consistently reported 
experiencing panic attacks of more than once a week.  In 
addition, as shown in the VA records, the veteran has reduced 
reliability and productivity at work because of panic attacks 
and mood disturbances because he is unable to complete tasks 
to his satisfaction.  The record shows that the veteran was 
downgraded from a carpenter to a locksmith because of his 
physical limitations, which has increased his depression and 
anxiety.  With respect to the veteran's ability to maintain 
and establish effective relationships, VA records show that 
he maintains a relationship with his wife, children, and 
mother, as well as four friends who he sees often.  He does 
have difficulty establishing and maintaining effective 
relationships with others due to issues of trust, paranoia, 
and an overall belief that other people dislike him.  
Overall, the veteran's functioning has declined over the past 
year as described by VA mental health professionals. 

As a result, the Board finds that the veteran's service-
connected depression is manifested by occupational and social 
impairment with reduced reliability and productivity, 
warranting a 50 percent rating.  

As for a rating higher than 50 percent, although the VA 
mental health professionals reported that the veteran often 
experienced disorientation and obsessive-compulsive behavior, 
the veteran has been consistently described as alert and 
oriented and his obsessional rituals have not been shown to 
interfere with routine activities.  In addition, there is no 
evidence that he has demonstrated near-continuous panic or 
depression affecting his ability to function independently. 

The GAF scores are in the range of 50 to 55.  And while a GAF 
score of 50 denotes serious impairment the veteran has not 
demonstrated the majority of the symptoms listed in the 
rating criteria for a 70 percent rating or the majority of 
the symptoms listed in the GAF scale for serious symptoms, 
such as severe obsessional rituals, frequent shoplifting, and 
the inability to keep a job.  The Board is aware that the 
symptoms listed under the criteria for a 70 percent rating 
and in the GAF scale are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a 70 
percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  However, the Board finds that the record does not 
show that the veteran manifested symptoms that equate or more 
nearly approximate the criteria for a 70 percent rating in 
the absence of suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
or the inability to establish and maintain effective 
relationships.    




For the above reasons, a rating of 50 percent, but not more 
than 50 percent, is assignable for depression under DC 9434. 


ORDER

A 50 percent rating for service-connected depression is 
granted, subject to the law and regulations pertaining to the 
payment of monetary benefits.




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


